695 S.E.2d 758 (2010)
Joseph Michael GRIFFITH, Plaintiff,
v.
Alvin W. KELLER and Keith Acree, Defendants.
No. 117P10.
Supreme Court of North Carolina.
April 14, 2010.
Joseph Michael Griffith, pro se.
Oliver Wheeler, IV, Assistant Attorney General, for Alvin W. Keller, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 16th of March 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
*759 "Dismissed Ex Mero Motu by order of the Court in conference, this the 14th of April 2010."